WOODBURY, J.
The common pleas' did not err. Affidavits of jurors cannot be received after • verdict to impeach the same unless evidence aliunde is first offered; and the affidavit of the attorney did not constitute such a showing aliunde, because it simply contained a statement at second hand of what the juror himself testified to in his own affidavit, and the juror’s affidavit itself being incompetent, secondary proof of its statements would be likewise incompetent. The court cited Hulet v. Barnett, 10 O., 460; Farrer v. State, 2 O. S., 54; Kent v. State, 42 O. S., 426.